DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
 	A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 6, 2020 has been entered.	This Office Action is in response to Applicant's arguments filed on October 29, 2020. Claim(s) 1, 2, 4, and 6-17 are pending. Claims 9-16 are withdrawn. Claims 1, 2, 4, 6-8, and 17 examined herein.

Response to Arguments
 	In view of Applicant’s arguments and Declaration submitted October 29, 2020, the 103 rejection of claims 1, 2, 4, and 6-8 as obvious over Yamaguchi (WO 2015/083806; note the English equivalent US 2016/0317592 is referenced heretofore) of record is hereby withdrawn. 
 	Any rejection from the previous Office action not set forth on record below is hereby withdrawn.



Claim Rejections - 35 USC § 102
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 	Claims 1, 2, 6-8, and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Lopez (US 9,062,275) of record. 

	At the outset, Examiner respectfully notes that the instant claims are product claims and as such the claims will be examined on said composition. Consequently, claim 7 is examined on the composition of the claim and not the limitations with respect to the “evaluation test” as recited within the claim. 
 	Lopez teaches a procedure to obtain compositions rich in omega 3 fatty acids with content in phytanic acid (PhA) below 90 g per gram of oil. The compositions 
 	Lopez teaches the method of separating PhA is a highly effective deodorization method. The treatment of fish oil with soil or activated carbon will suffice, with views to eliminate heavy metals (column 25, lines 29-32).
 	Lopez teaches obtained compositions comprising (column 40, lines 22-34): 
          
    PNG
    media_image1.png
    268
    511
    media_image1.png
    Greyscale
.
 	Lopez teaches a peroxide value of 2 mEqO2/kg (column 40, line 9).
 	Lopez teaches toxic analysis of heavy metals on several samples and found levels of less than 0.1ppm for arsenic, lead, mercury, cadmium (column 40-41, bridging paragraph).
 	As illustrated in the example above, Lopez teaches 0.69% of other polyunsaturated fatty acid but is silent on the specific nature of the impurity, namely conjugated unsaturated fatty acid.
 	While Lopez teaches composition levels of a number of heavy metals in the composition, as discussed above, Lopez is silent on the iron content present in the composition as required by the limitations of claim 8. One could argue that impurities are not taught therefore they are not present and therefore are not present in the compositions of Lopez, thereby meeting the limitations of the instant claims and giving Ex parte Windhaus, 15 USPQ 45 (POBA 1931); In re Ridgeway, 76 F.2d 602, 25 USPQ 202 (CCPA 1935); In re Merz, 97 F.2d 599, 38 USPQ 143 (CPA 1938); In re Macallum, 102 F.2d 614, 41 USPQ 146 (CCPA 1939); In re King, 107 F.2d 614, 43 USPQ 400 (CCPA 1939); Ex parte Sparhawk, 64 USPQ 339 (POBA 1345); In re Weijlard, 154 F.2d 133, 69 USPQ 86 (CCPA 1946); In re Johnson, 94 F.2d 978, 37 USPQ 75 (CCPA 1938); Ex parte Cavillito, 89 USPQ 449 (POBA 1950); Ex parte Snell, 86 USPQ 496, (POBA 1950); In re Fisher, 307 F.2d 948, 135 USPQ 22 (CCPA 1962); Ex parte Hartop, 139 USPQ,525 (POBA 1962); Ex parte Siddiqui, 156 USPQ 426 (POBA 1966); Ex parte Schmidt-Kastner, 153 USPQ 473 (paBA 1963).  
 	Therefore, in the instant case, whether the impurities were not present in the compositions or not appreciated at the time, gives rise to either anticipation or obviousness, respectively, and ultimately deeming the instant invention unpatentable.
 	Therefore, based on the foregoing reasons, the instant claims are unpatentable over the cited art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 	Claim 4 is rejected under 35 U.S.C. 103(a) as obvious over Lopez (US 9,062,275) of record as applied to claims 1, 2, 6-8, and 17 in the 102(a)(1) /103(a) rejection above.

 	Lopez teaches an anisidine value of 12 (column 40, line 6).
 	Lopez does not teach an anisidine value of 5.0 or less. 
 	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have obtained the polyunsaturated fatty acid-containing composition as taught by Lopez and known that having the purest form of composition if often the most desirable. There exists a vast number of decisions holding that where the purification of an old product results in a mere change in degree in its properties, the purified form is unpatentable. Ex parte Windhaus, 15 USPQ 45 (POBA 1931); In re Ridgeway, 76 F.2d 602, 25 USPQ 202 (CCPA 1935); In re Merz, 97 F.2d 599, 38 USPQ 143 (CPA 1938); In re Macallum, 102 F.2d 614, 41 USPQ 146 (CCPA 1939); In re King, 107 F.2d 614, 43 USPQ 400 (CCPA 1939); Ex parte Sparhawk, 64 USPQ 339 (POBA 1345); In re Weijlard, 154 F.2d 133, 69 USPQ 86 (CCPA 1946); In re Johnson, 94 F.2d 978, 37 Ex parte Cavillito, 89 USPQ 449 (POBA 1950); Ex parte Snell, 86 USPQ 496, (POBA 1950); In re Fisher, 307 F.2d 948, 135 USPQ 22 (CCPA 1962); Ex parte Hartop, 139 USPQ,525 (POBA 1962); Ex parte Siddiqui, 156 USPQ 426 (POBA 1966); Ex parte Schmidt-Kastner, 153 USPQ 473 (paBA 1963).  
 	Therefore, based on the foregoing reasons, the instant claims are unpatentable over the cited art.

Conclusion
Claims 1, 2, 4, 6-8, and 17 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.


/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627